 KANSAS REFINED HELIUM COMPANY443Kansas Refined Helium Company,a Division of AngleIndustries,Inc.andOil,Chemical,and AtomicWorkers International Union,AFL-CIO. Cases17-CA-3021, 17-CA-3021-2, and 17-CA-3378December 10, 1974SUPPLEMENTAL DECISION AND ORDEROn June 25, 1969, the National Labor RelationsBoard issued Decisions and Orders in the above-enti-tled proceedings,'finding that the Respondent haddiscriminated against Russel L. Bishop, John Harris,Russell Sims, Arel Rodgers, Dwayne Johnson, andThomas Garrett in violation of Section 8(a)(1), (3), and(5) of the Act, and directing that the Respondent makethe discriminatees whole for any loss of pay suffered asa result of said violations.On October 10, 1973, the Regional Director for Re-gion 17 issued a backpay specification and notice ofhearing, to which the Respondent duly filed an answer.A hearing was held before Administrative Law JudgeJoel A. Harmatz on February 26 and 27, 1974, for thepurpose of determining the amount of backpay due thediscriminatees. On April 23, 1974, Administrative LawJudge Harmatz issued the attached Supplemental Deci-sion, in which he found that the discriminatees2 wereentitled to the following payments, upon which interestwas to accrue at 6 percent per annum until paid, com-puted on the basis of the quarterly amounts of netbackpay due, less any tax withholding required by law;Dwayne A. Johnson, $974.90; Russell Bishop,$8,828.40;JohnHarris,$13,583.20.ThereafterRespondent filed exceptions to the AdministrativeLaw Judge's Supplemental Decision and a support-ing brief. Counsel for the Regional Director filed ananswering brief.The Board has considered the record and the at-tached Supplemental Decision in light of the exceptionsand briefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative Law Judgeto the extent consistent herewith.The illegal discharges herein occurred in September1966. Thereafter, in November 1966, the Regional Di-rector issued the original complaint in this case.However, before the matter was heard by the Board,theGeneral Counsel petitioned the district court inKansas for a temporary injunction seeking variousforms of relief, including an order to reinstate the sixdischargees pending final determination of the matterby the Board. On April 5, 1967, the district courtIGeorge A. Angle, d/b/a KansasRefined Helium Company,176 NLRB1032 (Cases 17-CA-3021; 3021-2);George A. Angle, d/bla Kansas RefinedHelium Company,176 NLRB 1037 (Case 17-CA-3378).2Rodgers and Sims were dropped from the instantspecification by anall-party agreement upon paymentof specifiedsums, pending final determi-nation of liability inrelated litigation, and Garrettaccepteda fixed sum infull satisfaction of his claim.granted the petition, which was affirmed on an appealby the Tenth Circuit Court of Appeals on August 28,1967.In the interim period, not having been successful inseeking a stay of the order pending appeal, Respondent,on April 25, 1967, wrote a letter to each of the sixdiscriminatees offering him reinstatement to his formerposition. The letters made it clear that the offer waspursuant to the court order and was made "pending thefinal determination of this matter by the Board." Noneof the discriminatees involved here accepted the offer.Thus, at this stage of the proceedings, Respondent hasraised the issue of whether or not its offers of reinstate-ment, made pursuant to an injunction obtained by theBoard under Section 10(j) of the Act, were sufficient toimpose a duty upon the discriminatees herein to eitheraccept the offers or be guilty of a willful loss of interimearnings.The Administrative Law Judge found that, inas-much as the offers were limited by the language of thecourt order, the discriminatees were not obligated toaccept them. We disagree.There is no contention that Respondent did not fullycomply with the district court's order to offer thesemen reinstatement,pendente lite.Respondent havingbeen careful to follow the court's order exactly, we seeno reason not to give these offers of reinstatement thesame statusas any other valid, interim offer. Thoughit is true that, should Respondent have prevailed beforethe Board, the alleged discriminatees' reinstatementwould in all likelihood have come to an end, that wouldhave been an implied risk regardless of whether or notRespondent expressly so stated. Moreover, while thediscriminatees would have been "taking a chance" inaccepting Respondent's interim offer, depending on theoutcome of the litigation,so also wasRespondent, inthe sense that, pursuant to the court's order, it wasbeing required to do something which, ultimately, theBoard or'courts might find it had not had an obligationto do. Since Respondent offered interim employment tothese employees, to their old jobs and at their old rates,at the express request of the Board under Section 10(j),we are hard-pressed to say this was not satisfactory,equivalent interim employment, sufficient to toll Re-spondent's backpay liability during this period.Since Respondent's offers were temporary in nature,for the duration of the litigation, we would not findthem to be substitutes for the normal, permanent offerrequired of employers to terminate final backpay liabil-ity for 8(a)(3) violations. Respondent was apparently ofthis view also, since, shortly after the Supreme Courtdeniedcertiorariin this case, Respondent concedelyoffered unconditional permanent reinstatement to eachof the discriminatees here involved, sufficient to satisfy215 NLRB No. 67 444DECISIONSOF NATIONAL LABOR RELATIONS BOARDits obligations under the terms of the Board and courtorders.REMEDYThe parties have stipulated to Respondent's backpayliability, should the Board find the April 15, 1967,offers to have constituted valid,interim offers. Theamounts awarded below are in accordance with thatstipulation.ORDERUpon the basis of the foregoing,it is ordered that theRespondent,Kansas Refined Helium Company, aDivision of Angle Industries,Inc.,Wichita,Kansas, itsofficers,agents, successors,and assigns,shall pay to theemployees involved in this supplemental proceeding, inthemanner, described in the attached SupplementalDecision,the amount set forth opposite their namesbelow:Dwayne A. Johnson$527.87Russell Bishop2,650.80John Harris2,297.46MEMBER FANNING and MEMBER JENKINS,dissenting:Contrary to the majority, we agree with the Ad-ministrative Law Judge,for the reasons stated in thisDecision,that Respondent was not relieved of its back-pay liability for the period during which it had offeredtemporary reinstatement to discriminatees Bishop,Johnson,and Harris pursuant to a court injunction.Admittedly,thisRespondent was obligated at alltimes to offer these discriminatees unconditional andfull reinstatement to their previous jobs and to makethem whole for all losses sustained as a consequence ofRespondent's unfair labor practices,less interim earn-ings.With respect to the latter provision,the law re-quires that the discriminatees themselves make an hon-esteffort to find interim employment.If theydeliberately refuse to make such an effort or make aninadequate effort, the offending employer, here the Re-spondent,despite its wrongdoing,is relieved of backpayliability.Obviously,the purpose of this qualificationupon the discriminatees'right to backpay is not toameliorate the wrongdoer's obligations, but in the pub-lic interest to encourage all able-bodied workmen towork rather than loaf.Contrary to the majority,the Respondent's offer oftemporary court-ordered employment is not entitled tothe same consideration as "any other valid offer." Thefact of the matter is that such an offer,coming from thisRespondent,isnot avalid offer and until this date hasnever been considered such by the Board.The onlyvalid offer this Company, as distinguished from othercompanies,could offer these discriminatees wasuncon-ditional,permanentreinstatement to the jobs fromwhich they had been unlawfully discharged.To hold,as the majority does, that a lesser offer can operate toreduce the Respondent's backpay liability defeats thewhole purpose of the Board's historic remedial orderrequiring reinstatement with full backpay where, ashere, an employer has been found to have committedunfair labor practices going to the heart of the statute.The issue of a willful loss of earnings cannot and shouldnot be attached to an offer of employment from awrongdoing respondent.No employee who has beenthe object of loss of his job and livelihood in violationof Federal law to such an extent that a judge wouldrequire reinstatementpendent liteshould be forced toaccept such employment against his will or lose back-pay. That rule operates to encourage discriminatees toaccept reasonable offers of interim employment. Itshould not be used,as the majority uses it here, tocoerce them into accepting a job with an unwillingemployer and submitting to the psychological strainsimplicit in the carefully calculated terms of the respon-dent's offer.It is clear,as a matter of law, from the numerouscases decided by this Board and the courts,see, e.g.,J.H. Rutter-Rex Manufacturing Comany,Inc.,206NLRB 656 (1973);PhelpsDodge Corporation v.N.L.R.B.,313 U.S. 177,197-200(1941), that it is theobligation of Respondent to offer full,permanent, andunconditional reinstatement to these discriminatees. If,as the majority here holds, this were not the case, thenthe risk of accepting interim offers would,and does inthis case,fall on the innocent employees rather than theguilty employer.Regardless of the reason why the Re-spondent made these offers, the majority's decision inthis case serves to shift the risk of accepting tenuousemployment to the discriminatees,who, by virtue ofhaving been discharged initially for exercising rightswhich this Board has been entrusted with the duty ofprotecting,are already understandably uncertain intheir employment status and therefore less likely toaccept thus undermining the essential nature of theBoard's remedial power.By cutting off Respondent'sbackpay liability as of the date these conditional offerswere refused,the majority has taken a principle deve-loped to require fairness from discriminatees in seekinginterim employment and turned it into a rule that effec-tively discourages violators of the Act from providinga full remedy.A wrongdoing employer may choose tolitigate to the end without reinstating the employee,and assume the risk of full reimbursement if he losesand no reimbursement if he wins.Or he may eliminatehis losses, and his and employee's risk, by offering full KANSASREFINED HELIUMCOMPANYand unconditional reinstatement to the employee. Butwe do not think the wrongdoer can or should have itboth ways, and if he chooses not to reinstate the em-ployee, unconditionally, then he must bear the conse-quences and pay the employee for lostwages.To holdotherwise would be to frustrate the "make whole"remedy the act establishes.Moreover, the record shows, as the AdministrativeLaw Judge pointed out, that both Johnson and Harriswere gainfully employed at the time of Respondent'soffer of April 25, 1976. At that time Johnson hadmoved to Carrollton, Texas, and Harris was living inSeattle,Washington. While the court did include a re-quirement in its injunctive order that Respondentrecompense these men for travel costs as part of theinterim offer of reinstatement, from our standpoint itwould be unreasonable to require these men to abandontheir permanent jobs and newly established lives, toreturn to an employer on a limited basis, at the risk ofultimately being without any employment and havingto renew their residences at distant locations. It istherefore clear, even under the majority's view of thiscase, that they were not incurring willful losses byrefusing to accept the Respondent's legally phased of-fer. Johnson and Harris made substantial earnings dur-ing allfour quarters of 1967. The public interest doesnot require more of them. Nor was their conduct suchas to warrant an impingement upon the effectiveness ofthe Board's remedial order addressed to this Respond-ent.With respect to Bishop, he did, indeed, initiallyacceptRespondent'sApril25offer.Thereafter,however, Respondent sent the discriminatees anotherletter on June 9, 1967, gratuitously informing them thatithad filed a request that the order of temporary in-junction be vacated and dissolved. Treading on theverge of contempt of court, Respondent attempted todissuade the discriminatees from accepting reinstate-ment by suggesting that they might not want to "dis-rupt the status that you have been in for over 8-1/2months to return to KRH on a temporary reinstate-ment basis set forth in the order of temporary injunc-tion." Faced with the possibility that the injunctionwould soon be vacated and the Respondent would thendischarge him a second time, Bishop, declined the offer.In the circumstances it seems to us, far from incurringa willful loss, he acted as a prudent working man. Itwas apparent to him that Respondent's offer was notmade in good faith, that it would be retracted as soonas legally feasible, and that, if he accepted, he would beprecluded from seeking desirable employment with awilling employer.In our opinion, none of these discriminatees incurredany willful loss of earnings by rejecting Respondent'sreluctant offers of interim employment. We believe, onthe contrary, that these employees acted reasonably445and properly in their own interest and for their ownsecurity.We would not hand this Respondent abonanza which does not benefit the public and whichimpairs the effectiveness of the Board's remedy in thiscase.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge:` This is asupplemental backpay proceeding involving determination ofthe amounts of backpay due under a Board Decision andOrder dated June 25, 1969, wherein the Board found thatRespondent' discriminatedagainstRussell L. Bishop, JohnHarris,Russell Sims, Arel Rogers, Dwayne Johnson andThomas Garrett in violation of Section 8(a)(1), (3), and (5)of the Act,? and a Decision and Order issued by the Boardon June 25, 1969, finding that Respondent had engaged infurther discrimination against Arel Rodgers in violation ofSection 8(a)(1), (3), and (4) of the Act.' Said Orders in-cluded the customary reinstatement and make wholeremedial provisions. On September 10, 1971, the UnitedStates Court of Appeals for the District of Columbia enteredits decree enforcing the respective orders of the Board in theirentirety.On January 17, 1972, the United States SupremeCourt denied Respondent's petition for a writ of certiorari.Subsequent to the issuance of the Board's Orders and theentry of the court decree, the Regional Director for Region17 on behalf of the Board and pursuant to Section 102.52,et seq.,of the Board's Rules and Regulations, Series 8, asamended, issued on October 10, 1973, a backpay specificationand notice of hearing, setting forth therein the computationof gross backpay due to Bishop, Harris,Sims,Rodgers, John-son, and Garrett, as wellas admissionsof interimearnings,and the net backpay allegedly due to said discriminatees. Ananswer to the backpay specification was duly filed by therespondent on November 9, 1973, and followed by an amend-ment thereto dated December 14, 1973.Pursuant to notice, the supplemental hearing was heldbefore me in Wichita, Kansas, on February 26 and 27, 1974,for the purpose of determining the amount of backpay due tothe discriminatees.Upon the entire record in this case, including observationof the witnesses and their demeanor while testifying, and aftercareful consideration of the posthearing briefs, I make thefollowing:FINDINGS OF FACTAccommodations Made at the HearingIn the course of the hearing, a variety of agreements werereached on the part of counsel for the Regional Director andtheRespondent which narrowed to a single question themultitude of issues that had existed on the face of the plead-iThe named Respondent as setforthin the caption appears as amendedat the supplemental hearing.2RussellA. Angled/b/a KansasRefined Helium Company,176 NLRB1032 (Case 17-CA-3021 and 17-CA-3021-2).3GeorgeA. Angled/b/a Kansas HeliumCompany, 176NLRB 1037 (Case17-CA-3378). 446DECISIONSOF NATIONALLABOR RELATIONS BOARDrags. Prior to a definition of that issue,itmight be helpful tooutline the matters removed from present controversy as aresult of these amicable dispositions.First with respect to Are] Rodgers and Russell Sims, it isnoted that an accord was reached which provided the basisfor my granting a motion by Respondent to drop them fromthe instant litigation without prejudice.In this regard, I notethat the allegations in the specification relative to Rodgersand Sims were at all times of an interim nature.Thus, it wasthe position of the Regional Director that a complete andfinal determination of the amounts due them would be inap-propriate at this time in view of certain presently pendingcollateral litigation.For it was asserted that a civil contemptproceeding against Respondent involves issues relative toRodgers and Sims the determination of which,could conceiv-ably affect the amounts ultimately due them In consequence,itwas the expressed intention of the Regional Director toissue a further supplemental backpay specification,followingdisposition of the contempt proceeding, pursuant to whichany remaining amounts due Rodgers and Sims, not assertedunder the instant specification,would be claimed. Respond-ent objected strenuously to the dual litigation that wouldresult from the procedure that the Regional Director electedto follow.After Respondent's objection was overruled and itsmotion to strike Sims and Rodgers was denied, and all partyagreement was reached whereby Sims and Rodgers would bedropped from the instant specification upon relatively im-mediate payment of certain specified sums, consisting of bothinterest and principal.Thisagreement,in my judgment effec-tuated statutory policies, by providing some economic reliefto the discriminatees,while at the same time enhancing theadministrative process by avoiding two separate hearings todetermine the amounts due the same individuals.Pursuantthereto, I granted Respondent's unopposed motion to severRodgers and Sims, both of whom stated their assent to thisconsequence on the record,from the instant specification, aruling which leaves the entire backpay claim of Rodgers andSims to resolution through a single supplemental specifica-tion,if necessary,and litigation at a single hearing at a timewhen all relevant facts are available.Secondly, with respect to Thomas Garrett it was agreed atthe hearing that Garrett would be paid a fixed sum consistingof principal and interestinfullsatisfaction of his backpayclaim.Garrett stated for the record his assent to this arrange-ment which disposed of all issues relative to his claim. Finallywith respect to the remaining discriminatees,Bishop,Harris,and Johnson, the parties at the hearing reached full agree-ment on the mechanics of computing their net backpaywithin the backpay period assertedby theRegional Director.However,the Respondent in entering these stipulations pre-served its position that,contrary to the Regional Director,the backpay cutoff date for all three was in the springof 1967,when the Company allegedly offered them reinstatement,rather than,February 1, 1972, as alleged in the specificationas to Johnson, August 21,1970, as alleged as to Bishop, andFebruary 16,1972, as alleged as to Harris Accordingly, thesole remaining issue in this supplemental litigation is whethera valid offer of reinstatement was made so as to terminate anyand all backpay obligations as of the second quarter in 1967.In the interest of expediting this determination, the partiesagreed to submit documents evidencing their agreement as tothe specific amounts that would be due Johnson, Bishop, andHarris under either cutoff date or dates. Pursuant thereto,after close of the hearing, said documents were forwarded tome and marked Joint Exhibit 2(A-C) and 3(A-C); they arehereby received in evidence and made a part of the record.Accordingly, there being no dispute as to the net amountsdue, other than that which turns upon the propriety of Re-spondent's 1967 offer of reinstatement, I shall confine myselfbelow to this limited question, which is the sole matter incontroversy at this time.Concluding FindingsThe issue as to the validity of the 1967.offers of reinstate-ment herein presents a legal question somewhat novel to theadministration of Board backpay remedies.The undisputed facts, show that following the filing ofcharges in Case17-CA-3021and Case17-CA-3021-2 inSeptember 1966, and the issuance of a complaint thereon, aproceeding was instituted in the United States District Courtfor the District of Kansas by the Regional Director pursuantto Section 10(1) of theAct.'The petition in said 10(1)pro-ceeding alleged,inter alia,that there was reasonable cause tobelieve that Arel Rodgers,Russell Sims,Dwayne Johnson,Russell Bishop,John Harris,and Thomas Garrett had beendischarged on September 20, 1966, in violation of Section8(a)(3) and(1) of the Act.By way of relief, the 10(1) petition,included the prayer set forth below requesting that the courtissue an order:(iii)Directing the respondent to reinstate the six dis-charged employees pending the final determination ofthismatter by the Board.On April 5, 1967, the district court issued an injunction,which,inter aka,ordered the Employer to reinstate the sixdischargees pending a final disposition of the issues by theBoard, and ordered the Employer to tender sufficient tran-sportation costs to permit the dischargees and their familiesto return to work.A motion by Respondent to stay the temporary injunctionpending appeal was denied by the district court on April 24,1967.On May 3, 1967, the UnitedStatesCourt of Appeals forthe Tenth Circuit entered an Order denying Respondent'smotion to stay the injunction pending appeal.Thereafter, the Respondent sought review of the tempo-rary injunction in the Tenth Circuit Court of Appeals. OnAugust 28, 1967, said court issued its decision, denying the4 Sec 100) of the Act is designed to allow the Board to secure interimrelief with respect to alleged unfair labor practices prior to a determinationof their merits, and provides as follows(l)The Board shall have power, upon issuance of a complaint asprovided in subsection (b) charging that any person has engaged in oris engaging in an unfair labor practice, to petition any district court ofthe United States (including the District Court of the United States forthe District of Columbia), within any district wherein the unfair laborpractice in question is alleged to have occurred or wherein such personresides or transacts business, for appropriate temporary relief or re-straining orderUpon the filing of any such petition the court shallcause notice thereof to be served upon such person, and thereupon shallhave jurisdiction to grant to the Board such temporary relief or restrain-ing order as it deems just and proper KANSASREFINED HELIUMCOMPANY447appeal, and affirming the district court's order, with a minormodification to the transportation expense provision thereof.In the interim, Respondent, by identical letters dated April25, 1967, and over signature of George A. Angle, wrote eachof the six discriminatees, including Johnson, Bishop, andDavis,stating asfollows:Judge Brown has now ruled that you are to be offeredreinstatement to your former position pending the finaldetermination of this matter by the Board; and that weare to pay transportation costs sufficient to enable youand your family to return to work, if you accept rein-statement to your former position pending the finaldetermination of this matter by the Board.In order for the employees and their families to maketheir plans and in order for me to make the necessaryarrangements regarding the present personnel at theKRH plant, and to expedite Judge Brown's temporaryinjunction, will you please let me know if you desire toreturn to work pending the final outcome of this KRHmatter.If so,please calculate transportation costs suffi-cient to enable you and your family to return to work.In case you do not desire to return to work pending thefinal outcome of the KRH matter before the NLRB, itis not necessary that you calculate these transportationcosts. In either event, will you complete the attachedinformation and return it to me in the enclosed envelope.Each of said letters, contained the following questionnaire asan attachment:To: KANSAS REFINED HELIUM COMPANY1720 Wichita PlazaWichita, Kansas 672021.Iwill accept reinstatement to my former positionpending the final determination of this matter by theBoard.Check one.YesNo2. (If the answer to No. 1 is Yes) Transportation costssufficient to enable me and my family to return towork are $. Such costs are computed as fol-lows:On May 3, 1967, identical letters, over the signature ofGeorge Angle were sent to Johnson, Davis, and Bishop, stat-ing as follows:This will confirm that you are offeredimmediate rein-statement to your former position pending the finaldetermination of this matter by the NLRB.A check for transportation costs claimed in your letterof April 31, 1967, is enclosed.If you are not acceptingtemporary reinstatement as outlined above, this check isnot to be cashed and instead is to be returned immedi-ately to me.Respondent contends that these offers of reinstatement,pursuant to the district court's 10(j) order were adequate totoll backpay, arguing that they were valid offers and sufficientto impose a duty on the discriminatees to either accept themor be guilty of a willful loss of earnings.'The GeneralCounsel, in asserting the inadequacy of said offers points tothe fact that they were to temporary positions, and hencefailed to qualify under statutory remedial policy as imposingany duty of acceptance on the discriminatees. I find merit inthe General Counsel's position.Concededly, the jobs offered by Respondent in the abovecorrespondence were identical to those held by the dis-criminatees prior to their discharge, and hence the offersquite clearly cannot be faulted on that ground. On the otherhand, considering the total circumstances surrounding theseoffers, a serious questionexists asto whether the duration ofthe employment offered was such as to render them deficientand to relieve the discriminatees of any obligation to acceptand return to the employment from which they had beenunlawfully terminated some 8 months earlier. In its brief,Respondent argues that there should be "no concern in theinstant case about the duration of the offer . . . " since itwould protect the discriminatees "throughout the entire pro-ceedings until the matter was `finally determined' by theBoard." I do not ascribe to this interpretation of the evidence.It is true that, by virtue of their terms, the offers incor-porated the language of the district court, by reciting thatreinstatement was offered "pending the final determination ofthis matter by the NLRB." However, the offer also suggestedto the discriminatees that these offers were not being offeredvoluntarily but, rather, were effected by Respondent in orderto comply with the district court order. This, in my opinion,is the vice in Respondent's position; for it is apparent thatimmediately after issuance of the 10(j) order, Respondentsought its stay at both district court and appellate levels,while all the time seeking its dissolution through an appealto the Tenth Circuit.The evidence further establishes that Respondent intendedits offers to be viable only so long as the 10(j) order refrainedin effect, and I am satisfied that through Respondent's com-munication with the discriminatees, the latter were led tobelieve that the offers would be withdrawn if Respondent'schallenge to said order proved successful. Indeed, this addi-Dated thisday of, 1967.Signature5 In accordance with well-establishedprinciple,discriminatees,who rejectinvalidoffersof reinstatement,cannot,for that reason,be said to haveincurreda willful loss of earnings.Leeding Sales Co., Inc.,155 NLRB 755,757 (1965). Therefore,the sole issuefor decisionis whether or not the offerswere valid. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDtional limitationon the duration of the offers explicitedlyappeared in a letter sent to Bishop, Garrett, and Rodgers onJune 9, 1967, again over signature of George A. Angle, advis-ing asfollows:In my last letter to you dated May 25, 1967, I told youIwas going to the KRH plant. Following my returnfrom the plant, I received a copy of an order from theNLRB indicating that the Union has withdrawn its re-quest for an election and vacating the original order thatan election should be held. A copy of this order is en-closed. In view of the effect which this new order by theNLRB would seem to have, our attorney has filed arequest that the order of Temporary Injunction previ-ously issued by Judge Brown in Wichita, also be vacatedand dissolved. A copy of this motion is also enclosed.It is my understanding that two of you are employeesand one has been self-employed in some connection witha family business. I am sending this information, sinceitappears these latest developments might affect yourdecision to disrupt the status that you have been in forover 8-1/2 months to return to KRH on a temporaryreinstatement basis set forth in the order of temporaryinjunction. I am also enclosing other proceedings sincethe court hearing in January since you were not presentfor these proceedings and may not have this information.Would you please advise me at your earliest convenienceas to whether or not you intend to accept the offer oftemporary reinstatement at KRH under the temporaryinjunction order by Judge Brown in view of these newcircumstances.Any ambiguity that may have existed as to the Company'sintention to retract the offers upon elimination of the 10(j)injunction was erased by this letter, which in plain termscalled on discriminatees to consider the risk of the Com-pany's new grounds for challenging the 10(j) order beforedisrupting their intenm employment and returning to theirformer jobs. Clearly implicit in such admonition was themessage that the offers were to temporary positions and coex-tensive in duration with the life of the, then under challenge,10(j) order.The General Counsel concedes in his brief that Boardprecedent does not treat squarely with the circumstancespresented here. However, commonsense and an appreciationfor the considerations underlying the conventional remedyfor unlawful discharges lead to the conclusion that the dis-criminatees were under no obligation to respond to the offersinvolved here.Under the statutory remedial scheme, backpay and rein-statement remedies familiar to unlawful discharge cases aredesigned both to redress the losses incurred by victims ofdiscrimination, and at the same time to erase the effects of theunfair labor practice. The purpose of reinstatement is the"restoration of the situation, as nearly as possible, to thatwhichwouldhaveobtainedbutfortheillegaldiscrimination."'An offer of reinstatement to those victi-mized by discrimination has been described as "the only6Phelps Dodge Corp v N..LR B.,313 U S 177, 194sanction which prevents an employer from benefiting fromhis unfair labor practices through discharges which mayweaken or destroy a union . . . "' and ". . . is not only thefinal achievement of the Act's protection in respect to the[discharged] employee but is the most realistic and articulatedemonstrationoftheAct'sprotectiontootheremployees."' Backpay, at the same time, in addition to sav-ingwhole the employees, operatesas a meanswherebywrongdoers are encouraged to make genuine offers of rein-statement, by abating additional backpay liability when suchan offer is made. However, the achievement of statutory ob-jectives requires that such an offer be "immediate and full,"and it is only when it is ". . . not possible to restore theabsolutestatus qud'that somethingless ispermitted.' Itwould clearly be inconsistent with this scheme, were theBoard to cut off backpay, on the basis of an unansweredreinstatement offer which lacks guarantees that tenure ofemployment will not be curtailed by the same considerationsleading to the original terminations. Discnminatees canhardly be expected to abandon their intenm endeavors,1°and return to an offending employer, pursuant to offers ofreinstatement made under circumstances which suggest that,upon acceptance and a return to work, the discriminateesmight suffer further job dislocation for reasons other than justcause.Here the offers were neither unconditional,nor guaranteesof employment unfettered by the causative influence of theoriginal discharges. They were made pursuant to court orderand dependent on the continuing viability of that order. Atthe same time, the Respondent was actively seeking a dissolu-tion of the court order. Discriminatees, if required to acceptreinstatement under such conditions, perforce would also berequired to accept the risk that Respondent's efforts to over-turn the 10(j) injunction might prove fruitful. For, the dis-criminatees were on notice that dissolution of the court orderwould again result in their termination."The terminationof backpay cuts too deeply into the remedial formula in dis-7Local 833, International Union, United Automobile, Aircraft andAgricultural Implement Workers ofAmerica [Kohler Co.] v NLR B,300F 2d 699, 703 (CAD C , 1962)8Burn up and Sims, Inc,157 NLRB 336 (1966)9The Chase National Bank of the City of New York, San Juan, PuertoRico, Branch,65 NLRB 827, 82910 Johnson and Harris had substantial interim earnings in all four quartersof 1967 Harris had then left the Wichita area and was then gainfully em-ployed in Seattle, WashingtonBishop initially accepted the offer, but apparently was persuaded by therisks defined in Angle's letter of June 9, 1967 (set forth in the above text),and on the basis thereof, he apparently reconsidered Bishop, on cross-examination by Respondent's counsel, testified that in June of 1967, he"declined temporary reinstatement "11The fact that this infirmity in the offers related to Respondent's legiti-mate efforts to overturn the 10(1) injunction lends no solace to the Respon-dent's positionOffers of reinstatement, where made by employers seekingto defend the validity of discharges in a subsequent Board proceeding, arealways under protest The fact that the form of protest involved here con-sisted of an effort to overturn 10(1) injunction should in no sense be con-strued as requiring the discriminatees to disrupt their interim employmentand accept offers of reinstatement which might well be rescinded long inadvance of a Board determination of the merits of their cause Whatever thenature of the protest, the offer made, under such conditions, to qualify asvalid and genuine,must be free of express or implied reservations uponrestoration of thestatus quoThe fact that the offers herein were subject torecision in the event the injunction was dissolved renders them no lessconditional than would be the case where offers are subject to defeasanceon other contingencies KANSAS REFINED HELIUM COMPANY449charge cases to permit a wrongdoing employer to imposesuch conditions of risk on discriminatees and then claim that,in failing to assume such risks, the discriminatees forfeitedfurther rights to reimbursement. Offers which, as here,through implicit conditions, express less than an employer'swillingness to restore thestatus quo ante-atleast until thedischarge issues are resolved on the merits-do not effectuatestatutory remedial objectives, and hence cannot fairly be con-strued as imposing a duty of acceptance upon discriminatees.For the abovereasons,as the offers of reinstatement in thespring of 1967 did not constitute genuine unconditional offersof reinstatement, made in good faith, and since no furthervalid offers were made prior to the cutoff dates alleged in thespecification, I find that the amounts of backpay'Z due areas claimedby the General Counseland as setforth in JointExhibit 3(A-C).[Recommended Order omitted from publication.]12 Interest is to be added at the rate of 6 percent per annum on therespective amounts of backpay due, computed in the manner prescribed inIsisPlumbing & Heating Co.,138 NLRB 716 (1962) The net backpayawards are to be reduced by such tax withholdings as are required by Federaland State laws